          MEMO ENDORSED




                                        bjacobs@maglaw.com
                                            212-880-9536


                                          April 23, 2021



BY ECF AND EMAIL

The Honorable Andrew L. Carter, Jr.
United States District Judge
United States Courthouse                                                           4/28/21
40 Foley Square, Room 435
New York, New York 10007

       Re:     United States v. Robert Alexander, 19 Cr. 164 (ALC)

Dear Judge Carter:

         On behalf of Robert Alexander, I respectfully submit this letter to request that Mr.
Alexander be permitted to travel to Las Vegas, Nevada, from April 30 through May 4, 2021, and
to Los Angeles, California from May 4 through May 9, 2021. The Government does not object
to this request, and the Pretrial Services Office for the Southern District of New York takes no
position on this request. The conditions of Mr. Alexander’s pretrial release currently restrict his
travel to the Southern District of New York, the Eastern District of New York, and the District of
New Jersey. He intends to fly to Las Vegas on April 30, 2021, to attend meetings relating to a
potential business opportunity, as well as to meet with various individuals in connection with
preparing his defense in SEC v. Alexander, 19-CV-1161 (JPC). Mr. Alexander will be
accompanied by Peter Gleason, his counsel in SEC v. Alexander, during all of these meetings in
Las Vegas. Additionally, while in Las Vegas, Mr. Alexander intends to visit with his son and
daughter for, among other reasons, to celebrate the Greek Easter holiday. Accordingly, Mr.
Alexander needs permission to travel to the District of Nevada during the period from April 30
through May 4, 2021.

       Next, Mr. Alexander intends to fly from Las Vegas to Los Angeles on May 4, 2021 to
attend meetings relating to a potential business opportunity and to meet with various individuals
in connection with preparing his defense in SEC v. Alexander. Mr. Alexander will likewise be
accompanied by Mr. Gleason during all of these meetings in Los Angeles. Mr. Alexander will
         Case 1:19-cr-00164-ALC Document 61 Filed 04/23/21 Page 2 of 2




Hon. Andrew L. Carter, Jr.
April 23, 2021
Page 2 of 2

be staying at a hotel in Marina Del Ray, California, during this time. Thus, Mr. Alexander needs
permission to travel to the Central District of California during the period from May 4 through
May 9, 2021.

       On behalf of Mr. Alexander, I thank the Court for its consideration of this request.

                                             Respectfully submitted,
                                                    /s
                                             Brian A. Jacobs

cc:    Assistant U.S. Attorney Elisha Kobre (by ECF and Email)
       Assistant U.S. Attorney Margaret Graham (by ECF and Email)
       Courtney M. DeFeo, U.S. Pretrial Services Office, Southern District of New York (by
       Email)
                          The application is GRANTED.
                          So Ordered.

                                                                       4/28/21
